Citation Nr: 0933407	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  99-22 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for chronic headaches, 
to include as due to a skin disorder and/or herbicide 
exposure.

3.  Entitlement to service connection for prostatitis, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for sleep apnea, to 
include as due to herbicide exposure.

5.  Entitlement to a rating in excess of 20 percent for 
residuals of left foot fracture with pain syndrome 
(hereinafter, "left foot disorder").

6.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 
1975, and from October 1990 to August 1991.  Further, the 
record indicates he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC.  The RO in Baltimore, Maryland, currently has 
jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

In July 2005, the Board remanded the current appellate claims 
for additional evidentiary development.  As a preliminary 
matter, the Board finds that the remand directives have been 
completed with respect to the headaches, left foot disorder 
and hemorrhoid claims.  Thus, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998) with respect to these claims.

In regard to the other appellate claims, for the reasons 
addressed in the REMAND portion of the decision below, the 
Board concludes that additional development is still 
required.  Accordingly, these claims are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if additional action is required 
on his part.

In addition, the Board observes that in June 2005 it also 
denied the Veteran's claims of service connection for 
sleeplessness and for a spouse's miscarriages.  Nothing in 
the record reflects the Veteran appealed these denials to the 
United States Court of Appeals for Veterans Claims (Court).  
Accordingly, these issues are no longer before the Board.

The Board further notes that the Veteran had perfected an 
appeal on the issue of entitlement to service connection for 
a left knee disorder, and this issue was included as part of 
the June 2005 remand.  Service connection was established for 
this disability by a January 2009 rating decision.  In view 
of the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The competent medical and other evidence of record is 
against a finding that the Veteran has chronic headaches that 
are the result of active service, to include exposure to 
herbicides therein, or as secondary to a service-connected 
disability.

3.  The competent medical and other evidence does not reflect 
the Veteran's service-connected left foot disorder is 
manifested by severe foot impairment

4.  The Veteran's service-connected hemorrhoids are not large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred in or aggravated by 
active service, to include herbicide exposure, nor are they 
secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected left foot disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (2008).

3.  The criteria for a compensable rating for the Veteran's 
service-connected hemorrhoids are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, because the VCAA was 
enacted in November 2000, after the initial adjudication of 
the Veteran's claims by the RO, it was impossible to provide 
notice of the VCAA before the initial adjudication of the 
claims.  Indeed, VA's General Counsel has held that the 
failure to do so under such circumstances does not constitute 
error.  See VAOGCPREC 7-2004.  Under such circumstances, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Here, the Veteran was sent VCAA-compliant notification via 
letters dated in June 2001, August 2005, and November 2005, 
followed by readjudication of the claims via Supplemental 
Statements of the Case (SSOCs) in September 2004 and January 
2009.  Taken together, these letters informed the Veteran of 
what was necessary to substantiate the claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

The Board acknowledges that the aforementioned notification 
letters to the Veteran did not specifically include the 
information regarding disability rating(s) and effective 
date(s) outlined by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), although such information 
was included as part of the January 2009 SSOC.  In addition, 
the notification letters are not in full compliance with the 
holding of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding the information that must be provided to a claimant 
in the context of an increased rating claim.  However, the 
Board observes that the Veteran has actively participated in 
the processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  For example, 
in a May 2009 statement the Veteran's accredited 
representative cited to relevant regulation provisions of 38 
C.F.R. Part 3 regarding the service connection claims, and 38 
C.F.R. Part 4 regarding the increased rating claims.  
Consequently, the Board finds no prejudice to the Veteran 
based upon the aforementioned notice deficiency.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All records relevant to the 
Veteran's claims are in the claims folder, to include service 
treatment records and post-service medical records which 
cover a period through 2008.  The Veteran has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the May 2005 Board hearing.  
Nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA examinations regarding this case 
in March 2000 and November 2005.  With respect to the 
headaches claim, the examiner, as detailed below, provided an 
opinion as to the etiology of this disability that was based 
upon an examination of the Veteran and understanding of his 
medical history as detailed by the records contained in the 
VA claims folder.  Regarding the claims for higher ratings, 
the examinations included detailed findings regarding the 
current severity and symptomatology of these disabilities.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The law provides that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  
38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57586-57589 (1996); 68 Fed. Reg. 27,630-27,641 
(2003).

The Veteran's service records confirmed he had active duty in 
the Republic of Vietnam.  As such, he was presumptively 
exposed to herbicides therein.  See 38 U.S.C.A. § 1116(f).  
However, headaches are not among the conditions presumptively 
associated with herbicide exposure.  As such, service 
connection is not warranted pursuant to the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309(e).  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has also indicated that his headaches may be 
secondary to his skin disorder.  Under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

In this case, the Veteran's service treatment records do not 
reflect he was diagnosed with chronic headaches during his 
military service.  For example, no such condition was 
diagnosed on his April 1991 separation examination.  
Moreover, the Veteran himself indicated on a concurrent 
Report of Medical History that he had not experienced severe 
or frequent headache.

The Board further observes that no competent medical opinion 
is of record which actually relates the etiology of the 
Veteran's chronic headaches to active service.  Rather, the 
November 2005 VA examiner stated, in pertinent part, that the 
headaches were of unknown cause.  In subsequent addendums 
dated in May and August 2008, the examiner emphasized that 
the headaches were of unknown etiology, and indicated he 
could provided no other opinion.

In other words, the November 2005 VA examiner concluded that 
there was no rational basis to determine the etiology of the 
Veteran's reported headaches.  Thus, it would be nothing more 
than speculation to relate such a disability to service, to 
include herbicide exposure therein, or as secondary to a 
service-connected disability.  

As noted above, VA regulations define "reasonable doubt" as 
a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  Further, the case law of the Court holds 
that an award of service connection may not be based on 
resort to speculation or remote possibility.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 
127 (1998).  

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran has chronic 
headaches that are the result of active service, to include 
exposure to herbicides therein, or as secondary to a service-
connected disability.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  More 
recently, the Court held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Left Foot

The Veteran's service-connected left foot disorder has been 
evaluated pursuant to 38 C.F.R. § 4.71,  Diagnostic Code 
5284.  Under this Code, moderate residuals of foot injuries 
warrant a 10 percent evaluation.  A 20 percent rating 
requires moderately severe residuals.  Severe residuals of 
foot injuries warrant a 30 percent evaluation.

The VA General Counsel noted in a precedent opinion dated 
August 14, 1998, that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion. Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under 38 C.F.R. §§ 4.40 
and 4.45.  VAOPGCPREC 9-98.

Normal ankle dorsiflexion is to 20 degrees.  Normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a; Plate 
II.  However, it should be noted that limitation of ankle 
motion warrants a maximum rating of 20 percent under 
Diagnostic Code 5271.  Accordingly, such limitation does not 
provide for a rating in excess of the current 20 percent 
evaluation.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the competent medical evidence does not reflect 
the Veteran's service-connected left foot disorder has been 
manifested by severe foot impairment at any time during the 
pendency of this case.  For example, the March 2000 VA 
medical examination showed only minimal edema and mild 
deformity, although there was a finding of marked weakness.  
The more recent November 2005 VA medical examination showed 
the left ankle was tender to palpation anterior to the 
lateral malleolus, as well as slight tenderness to palpation 
in the middle of the 5th metatarsal.  The ankle only showed 
slightly decreased flexion and inversion, while extension and 
eversion were normal.  Further, the ankle did not exhibit 
weakened movement, incoordination, or fatigability on 
examination; and there was no worsening of pain or change of 
range of motion with repetition.  These findings are 
consistent with the treatment records on file.

For these reasons, the Board finds that the Veteran did not 
meet or nearly approximate the criteria for a rating in 
excess of 20 percent for his service-connected left foot 
disorder at any time during the pendency of this case.  
Therefore, the preponderance of the evidence is against the 
claim, to include consideration of a "staged" rating(s).

B.  Hemorrhoids

Under Diagnostic Code 7336, internal or external hemorrhoids 
warrant a noncompensable rating if symptoms are mild or 
moderate.  A 10 percent rating is warranted if hemorrhoids 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is warranted if there is persistent bleeding 
with secondary anemia or fissures.  38 C.F.R. § 4.114.

In this case, the Board acknowledges the Veteran has reported 
his service-connected hemorrhoids are manifested by pain, 
itching, and bleeding with respect to his hemorrhoids, and 
that flares occur 2 to 3 times per week.  However, the 
competent medical evidence does not reflect the Veteran's 
service-connected hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  For example, the March 2000 VA 
examination showed only medium-sized, non-thrombosed 
hemorrhoids at 6 o'clock.  The more recent November 2005 VA 
medical examination found only one small hemorrhoid at 3 
o'clock, which was non-tender to palpation, no friability.  
Further, the examiner specifically stated the Veteran only 
has mild hemorrhoids at this time, which is consistent with 
his current noncompensable rating.  These findings are 
consistent with the treatment records on file.

For these reasons, the Board finds that the Veteran did not 
meet or nearly approximate the criteria for a compensable 
rating for his service-connected hemorrhoids  at any time 
during the pendency of this case.  Therefore, the 
preponderance of the evidence is against the claim, to 
include consideration of a "staged" rating(s).

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
headaches, left foot, and hemorrhoids claims.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal with respect to these claims 
must be denied.


ORDER

Entitlement to service connection for chronic headaches, to 
include as due to skin disorder and/or herbicide exposure, is 
denied.

Entitlement to a rating in excess of 20 percent for the 
service-connected left foot disorder is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.


REMAND

With respect to the other service connection claims currently 
on appeal, the Board notes that, as detailed below, the 
opinions expressed by the November 2005 VA examiners are such 
that none of these claimed disabilities are due to the 
Veteran's presumptive exposure to herbicides during active 
service.  However, clarification is required as to whether 
the etiology of these disabilities are otherwise related to 
active service.

The November 2005 VA medical examinations included diagnoses 
of sleep apnea; erectile dysfunction; chronic prostatitis; 
symptomatic benign prostatic hypertrophy; tinea versicolor, 
long standing with hypopigmentation; xerosis; and possible 
chloracne in Vietnam, now resolved.  

In a March 2006 addendum, it was stated that it was the 
opinion of the urologist that he had no knowledge of an 
association between prostatitis and herbicide exposure.  
However, in a subsequent August 2006 addendum, it was stated 
that the diagnosis of chronic prostatitis was most likely 
related to military service.  Nevertheless, no rationale was 
provided in support of this opinion.  A subsequent August 
2007 addendum appears to provide more detail regarding the 
current nature and severity of the prostatitis, as well as 
the erectile dysfunction, but did not provide any rationale 
as to the etiology of this disability.

With respect to the skin disorder claim, a July 2006 addendum 
stated that the diagnosed skin condition, tinea versicolor 
with hypopigmentation and xerosis, was not part of the known 
problems connected with Agent Orange exposure, and that the 
only documented skin problem with Agent Orange was chloracne.  
However, the examiner stated that the tinea versicolor with 
hypopigmentation and xerosis "may or may not be related to 
military service."  Thereafter, in an August 2007 addendum 
it was stated that it would be mere speculation to state 
whether or not these conditions were due to military service.  
No rationale was provided with the opinions expressed in 
either of these addendums.  

Regarding the sleep apnea claim, an August 2006 addendum 
stated that there was no known relationship between Agent 
Orange or herbicide exposure and sleep apnea.  The opinion 
did relate the etiology of the sleep apnea to military 
service, based upon the Veteran seeking treatment for this 
condition in 1997, within a year of the Veteran's discharge 
from military service.  However, as noted above, the 
Veteran's active service was from July 1967 to July 1975, and 
from October 1990 to August 1991, which is several years 
prior to the Veteran seeking treatment in 1997.  Although it 
may be in reference to Reserve service, that is not clear 
from the opinion itself.

In view of the foregoing, the Board finds that the medical 
opinions provided in this case are unclear as to the etiology 
of the Veteran's current prostatitis, skin disorder, and 
sleep apnea.  Moreover, given the number of addendums to the 
November 2005 VA examinations, it does not appear that 
further clarification is possible from these examiner(s).  
Therefore, the Board concludes that it must remand this case 
again for new medical examinations and opinions as to the 
etiology of the claimed disabilities.  See Colvin, 1 Vet. 
App. at 175 (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also reiterates that it does not appear the Veteran 
was provided with notification regarding disability rating(s) 
and effective date(s) as outlined by the Court's holding in 
Dingess, supra.  Although the Board found that this 
deficiency did not prejudice the adjudication of the 
Veteran's headaches, left foot, and hemorrhoids claims, since 
a remand is already required in this case the Board concludes 
he should be provided with such notice.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please send the Veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his prostatitis, 
skin disorder, and sleep apnea since 
November 2005.  After securing any 
necessary release, obtain those records 
not on file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded new 
examination(s) to evaluate the current 
nature and etiology of his current 
prostatitis, skin disorder, and sleep 
apnea.  The claims folder should be made 
available to the examiner(s) for review 
of pertinent documents therein in 
connection with the examination(s); the 
examiner(s) must indicate that the claims 
folder was reviewed.

The examiner should be asked to provide 
an opinion as to the following: Is it (1) 
likely (greater than 50 percent 
probability), (2) unlikely (less than 50 
percent probability), or (3) at least as 
likely as not (a 50 percent or greater 
probability?) that the Veteran's current 
prostatitis, skin disorder, and/or sleep 
apnea was first manifested during his 
active service, or was incurred during or 
as a result of such service, to include 
his presumptive exposure to herbicides 
therein?  

A complete rationale for any opinion 
expressed must be provided.  In 
particular, the rationale should reflect 
consideration of the actual in-service 
findings documented by the service 
treatment records, as well as the prior 
medical opinions in this case.

The examiner(s) should reconcile his/her 
opinion(s) with any contrary opinion of 
record, to the extent possible.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report(s) to ensure that it is responsive 
to and in compliance with the directives 
of this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a new SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
January 2009, and provided an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


